Citation Nr: 9900418	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to an increased evaluation for a right hip 
disorder, manifested by arthritis, currently rated 30 percent 
disabling.

4.  Entitlement to an increased evaluation for a left hip 
disorder, manifested by arthritis, currently rated 10 percent 
disabling.

5.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated 20 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
a left elbow disorder manifested by arthritis.



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active military service in January 
1986, having served in excess of 20 years.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA), Baltimore, Maryland, 
Regional Office (RO).  This determination denied service 
connection, in pertinent part, for a left shoulder 
disability, diabetes and hernia.  Service connection was 
granted for a disability characterized as arthritis, left 
elbow, bilateral hips, rated 10 percent disabling, and for a 
lumbosacral strain, rated 10 percent disabling.  The veteran, 
in a notice of disagreement, dated in November 1994, appealed 
for a higher rating for his service-connected arthritic 
disabilities, his low back, as well as service connection for 
a left shoulder disability, diabetes and an inguinal hernia.  

By rating decision, dated in February 1996, the RO continued 
its earlier denial of service connection for a left shoulder 
disability, diabetes and a hernia; granted the veteran 
increased evaluation of 30 percent for arthritis of the right 
hip and an increased rating of 20 percent for his low back 
disorder and separately rated the veteran's left hip and left 
elbow arthritic disorders as noncompensably disabling.  

This case was previously before the Board and, in April 1997, 
was remanded to the RO for further development.  While in 
remand status, the RO, by a November 1997 rating decision, 
granted the veteran service connection for a left shoulder 
disability and increased the disability evaluation for the 
veteran's service-connected left hip arthritic disorder from 
noncompensable to 10 percent disabling, effective from May 2, 
1994.  The case has since been returned to the Board and the 
issues as currently presented remain for appellate review.  

As noted below, records of surgery performed during the 
pendency of this appeal are being requested.  These records 
will raise the issues of a temporary total evaluation based 
on hospital treatment or convalescence under 
38 C.F.R. §§ 4.29 and 4.30 (1998).  These issues have not 
been developed or adjudicated by the RO.  Therefore, these 
matters are referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that service connection is 
warranted for diabetes and an inguinal hernia as he 
experiences symptoms which he believes are representative of 
diabetes and has been found on past physical examinations to 
have a "hole in my stomach wall."  The appellant also 
contends that his service-connected disabilities in issue 
result in severe, intractable pain and, thus, are more 
disabling than currently evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for diabetes and inguinal hernia are well 
grounded.  It is the further decision of the Board that the 
preponderance of the evidence is against the veteran's claims 
for increased evaluations for his service-connected low back, 
left hip and left elbow disorders. 


FINDINGS OF FACT

1.  The veteran has not presented medical evidence tending to 
show that he has diabetes attributable to military service.  

2.  The veteran has not presented medical evidence tending to 
show that he has an inguinal hernia attributable to military 
service.

3.  The veteran's service-connected lumbosacral strain is 
manifested by diffuse tenderness, limited range of motion 
without objective pain on motion or muscle spasm; more than 
moderate impairment is not demonstrated.  

4.  The veteran's service-connected left hip disorder results 
in limitation of motion, crepitus and mild degenerative 
changes which are consistent with slight hip disability.  

5.  Symptomatology associated with the veteran's left elbow 
is limited to subjective complaints of pain and mild 
degenerative changes which are not shown clinically to result 
in any functional loss.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
entitlement to service connection for diabetes and an 
inguinal hernia.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for an evaluation in excess of 
20 percent for a lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5292, 5295 (1998).

3.  The schedular criteria for an evaluation in excess of 
10 percent for a left hip disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5003, 5251, 5252, 
5253, 5254 (1998).

4.  The schedular criteria for a compensable evaluation for a 
left elbow disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 
and Part 4, Codes 5003, 5206, 5207, 5208 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has the initial burden of establishing that he 
has submitted a well grounded claim.  Once he has done so, 
the burden shifts to VA to assist the veteran in development 
of his claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If, however, a claimant's application 
for benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  

The VA benefit system requires more than just an allegation, 
a claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  Where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony including 
a veteran's solitary testimony may constitute sufficient 
evidence to establish a well-grounded claim under § 5107(a).  
Cartright v. Derwinski, 2 Vet. App. 14 (1991).  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant would 
not meet this burden merely by presenting lay testimony, 
including his own, because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  If no cognitive evidence is submitted to support 
a claim, the claim cannot be well grounded.  

Service Connection for Diabetes and an Inguinal Hernia

The law provides that service connection may be established 
for a chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service incurrence for certain chronic 
diseases, including diabetes mellitus will be presumed if the 
condition is manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Further, service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In this case, the veteran's service medical records are 
negative for any clinical finding and/or diagnoses of 
diabetes and/or any inguinal hernia.  The clinical record 
does show that in May 1980, when the veteran was being 
evaluated for orthopedic complaints by a service orthopedic 
physician, he reported episodes of lightheadedness requiring 
eating high sugar foods.  It was noted that the veteran had 
no family history of diabetes and diabetes was not otherwise 
suggested.  The veteran was placed on a 2,000-calorie-per-day 
diet for purposes of weight control.  A family history of 
adult-onset diabetes mellitus was, however, recorded on the 
veteran's November 1985 medical examination for service 
retirement.  Laboratory studies on this examination included 
a urinalysis that was negative for sugar.  A clinical 
evaluation of the veteran's abdomen and viscera in November 
1985 (including an evaluation for the presence of hernia) 
found no abnormality.

Post service clinical data, consisting of VA examinations 
afforded the veteran in June 1994, August 1995 and September 
1997 are similarly negative for clinical findings of diabetes 
and/or an inguinal hernia.  On VA examination in June 1994, 
it was noted that the veteran had borderline blood sugar 
levels since the late 1980's, has not had a glucose tolerance 
test and that a diagnosis of diabetes has not been made.  The 
veteran also reported on this examination, surgery in 
approximately 1986, and again in 1989, for a left inguinal 
hernia.  Physical examination of the veteran found the 
abdomen to be soft, without organomegaly or tenderness to 
palpation.  There were no hernias.  There was, however, a 
surgical scar across the left inguinal area.  The external 
inguinal rings were normal on both sides.  Recent history of 
borderline blood sugar levels, without a diagnosis of 
diabetes and successful repair of recurrent left inguinal 
hernia were the diagnoses.

At a personal hearing on appeal in June 1995, the veteran 
testified that he had never been diagnosed as being a 
diabetic but believed that he was borderline.  He said 
further that "these sugar problems are something that's in my 
body that's been there for quite a few years."  He also said 
that shortly after he retired from service he detected 
abdominal problems which were clinically attributable to an 
inguinal hernia and required several surgical interventions 
to correct.

The veteran is entitled to a grant of service connection for 
the disorders claimed if they are shown to have had their 
onset in service or in the case of diabetes mellitus within 
the first post service year.  In this case, there is no 
competent evidence that the veteran has diabetes either 
manifested in service or at any time thereafter.  While the 
veteran is clinically demonstrated to have suffered from an 
inguinal hernia, the first clinical indication of the 
presence of this disorder many years after service does not 
support a finding that the disorder had its onset in service.  
This is especially so in the absence of any clinical evidence 
to the contrary.  The veteran has provided clinical history, 
which tends to indicate that his inguinal hernia was 
manifested close to service.  We observe, however, that the 
veteran was requested by the RO in a letter dated in May 
1997, pursuant to the Board's April 1997 remand, to provide 
assistance in obtaining post service medical records which 
might support his current claim that his hernia was related 
to service.   He, however, failed to respond to this request.

When there is no medical evidence on the claimed disorders 
during service, or there is no medical evidence linking the 
claimed disorders to service, or an inservice event or 
occurrence, or when the disorder is not currently 
demonstrated, the claim is not well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), Montgomery v. 
Brown, 4 Vet. App. 343 (1993).  

In view of the above, the Board finds that the veteran's 
claims for service connection for diabetes and inguinal 
hernia are not well grounded, and must be denied.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for diabetes and/or inguinal hernia.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Increased Evaluations for a Left Hip Disorder,
a Low Back Disorder and a Left Elbow Disorder

The Board finds that the veteran's increased rating claims 
are well grounded.  This finding is based on the veteran's 
evidentiary assertions that his service-connected 
disabilities warrant increased evaluations.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Relevant evidence has 
been developed and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).  Disability 
evaluations are based on average impairment of earning 
capacity as determined by a Schedule of Rating Disabilities 
(Rating Schedule).  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the current level of impairment a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (1998).  However, it is the 
most recent evidence which is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Left Hip Disorder

The veteran's service medical records reveal that on an 
orthopedic consultation in March 1985, he complained, in 
pertinent part, of recent right hip pain.  Clinical findings 
revealed a full range of motion.  Radiological findings were 
interpreted to reveal early right hip osteoarthritis.  
Bursitis involving the right hip was diagnosed on the 
veteran's November 1985 medical examination for service 
retirement.  

On initial post service VA examination in June 1994, the 
veteran complained of intermittent pain in both hips, the 
right greater than left since 1985 without any specific 
traumatic event.  The veteran said that his pain is 
intensified by all movement and eased by rest and that he 
takes Indocin with some relief.  The veteran added that he 
has been forced to limit himself to light activity.  
Examination of the hips showed normal appearance without 
deformity.  There was no swelling, heat, erythema, tenderness 
or crepitus.  Range of motion showed flexion to 130 degrees, 
extension to 10 degrees, abduction to 45 degrees, adduction 
to 20 degrees, external rotation to 50 degrees and internal 
rotation to 25 degrees.  These limits were noted to apply to 
both hips.  An X-ray of the right hip was interpreted to 
reveal advanced degenerative changes with almost total loss 
of the chondral cartilage superiorly, subchondral sclerosis 
and bony irregularity as well as cyst formation.  There was 
considerable periarticular osteophytosis.  The changes were 
noted to be more marked in the femoral head but also to 
extend into the acetabulum.  On the left side there were very 
minimal degenerative changes with only very minimal 
periarticular osteophytosis.  The appearance on the veteran's 
left hip was found to be normal given the age of the veteran.  

A May 1995 service department orthopedic consultation on file 
notes that the veteran has had problems with his right hip 
for years with progressive pain most of the time.  On 
examination, right hip flexion was to 70 degrees.  Abduction 
and adduction were to approximately 20 degrees.  External 
rotation was to 30 degrees.  It was observed that the veteran 
lacked approximately 50 degrees of ability to turn in from 
external rotation.  The veteran's left hip was found to be 
within normal limits.  An X-ray of the left hip showed narrow 
superior joint space and mild cystic changes.

At a personal hearing on appeal in June 1995, the veteran 
said that his right hip had deteriorated dramatically since 
it was first evaluated and that recently a hip replacement 
had been recommended by a service physician.  The veteran 
described bilateral hip pain and discomfort with activity.  
He related that his hips has caused him to be late for work 
at times due to lack of sleep caused by pain.

On a VA joint examination in August 1995, the veteran was 
described as 6 feet 3 inches tall and weighed 290 pounds.  He 
was observed to walk with a limp, without the use of any 
ambulatory aid and with his right leg externally rotated.  He 
leaned heavily over his right hip with each step.  There 
appeared to be no shortening of his right leg.  He was noted 
to have some atrophy of muscles in the right leg and the 
circumference of his right thigh and right calf measured 
about a half centimeter less than the left leg.  The veteran 
had severe pain with movement of his right hip.  He could not 
walk on toes and would also not squat more than 30 degrees of 
hip flexion.  The right hip showed a positive Patrick test 
and the examiner indicated that this meant rotation and 
flexion of the right hip was severely painful.  The examiner 
could externally rotate the veteran's right hip only by 
20 degrees and abduct his right hip only 50 degrees.  There 
was no internal rotation of the veteran's right hip and no 
hyperextension.  Degenerative arthritis of the right hip was 
the pertinent diagnoses and the examiner indicated that the 
veteran was to be scheduled for hip replacement.  

On a VA examination in September 1997, it was noted that the 
veteran underwent a right total hip replacement 14 months 
earlier.  The veteran said that he continued to have 
intermittent pain without swelling in both hips, right 
greater than left, primarily on prolonged sitting and 
standing, which is eased by rest.  Examination of both hips 
showed that the right hip had a 15 inch, well-healed surgical 
incision along the lateral aspect.  There was no swelling, 
fluid, heat, erythema or tenderness.  There was also no 
evidence of weakness, incoordination or excess fatigability.  
There was moderate crepitus in the left hip on abduction.  
Range of motion of the left hip showed flexion to 130 
degrees, extension to 10 degrees, abduction to 40 degrees, 
adduction to 20 degrees, external rotation to 50 degrees and 
internal rotation to 25 degrees.  Right hip flexion was to 
120 degrees, extension to 10 degrees, abduction to 30 
degrees, external rotation to 40 degrees and internal 
rotation to 20 degrees.

X-ray of the hips showed that on the right the veteran was 
status post total hip replacement with well seated in 
anatomically aligned prosthetic components.  On the left, 
there were degenerative findings, which were mild relative to 
the veteran's age and with no evidence of fracture or 
dislocation.

The RO has rated the veteran's left hip disorder under 
Diagnostic Code 5003 of VA's rating schedule.  Under that 
code, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion and the 
appropriate diagnostic code for the specific joint or joints 
involved.  The note accompanying Diagnostic Code 5003 
reflects that ratings based on X-ray evidence alone are not 
to be combined with that for limitation of motion.  

The United States Court of Veterans Appeals (Court) held in 
Hicks v. Brown, that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes:  (1) Where limitation of 
motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rate under 
that code or codes will be assigned.  (2) Where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
groups of minor joints affected "to be combined, not added" 
and (3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of two or more major joints or two or more 
minor joint groups.  In addition, Diagnostic Code 5003 is to 
be read in conjunction with 38 C.F.R. § 4.59 and it is 
contemplated by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  
Finally, the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point where pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

In general, 38 C.F.R. § 4.71, Plate II (1998) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.

In rating hip disability, when there is limitation of motion, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  Limitation of flexion of the thigh to 
30 degrees warrants a 20 percent evaluation.  Limitation of 
flexion of the thigh to 20 degrees warrants a 30 percent 
evaluation.  Flexion limited to 10 degrees is rated 40 
percent.  Diagnostic Code 5252.

Further, under Diagnostic Code 5253, limitation of thigh 
rotation, with the loss of the ability to toe out more than 
15 degrees, or for limitation of adduction with the loss of 
the ability to cross the legs warrants a 10 percent rating.  
A 20 percent evaluation requires limitation of abduction with 
motion loss beyond 10 degrees.  38 C.F.R. § 4.71, Diagnostic 
Code 5253.  We would also note that limitation of thigh 
extension to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5251.

Based on a review of the clinical evidence, it is the 
judgment of the Board that the current 10 percent rating is 
appropriate.  On the veteran's most recent VA examination in 
September 1997, the veteran's left hip was not limited to 
30 degrees of flexion nor was there limitation of abduction 
of the thigh with motion loss beyond 10 degrees, which is 
required for a rating in excess of 10 percent.  In fact, the 
September 1997 examination showed that the veteran had only 
minimal limitation of motion of the left hip with abduction 
limited by only 5 degrees.  Flexion was beyond normal and 
extension was to 10 degrees.  Thus, the veteran's left hip 
does not meet the criteria for a rating in excess of 
10 percent based on limitation of motion.  Diagnostic 
Codes 5251-5253.  The 10 percent evaluation currently 
assigned under Diagnostic Code 5003 is, thus, appropriate.

Additionally, the Board finds that although the veteran has 
objective pain which causes some discomfort, he does not 
exhibit any functional loss due to pain.  Furthermore, his 
examiner in September 1997 found no evidence of weakness, 
incoordination or excess fatigability.  Accordingly, a higher 
rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 is not warranted.


B.  Lumbosacral Strain

The veteran's service medical records reveal that the veteran 
had a clinical history of chronic low back pain with 
radiological findings of Grade I, spondylolisthesis and 
degenerative facet disease.

On his VA examination in June 1994, the veteran reported that 
he had injured his back in the early 1980's playing racquet 
ball.  He complained of having, since that injury, 
intermittent low back pain without radiation to the lower 
extremities.  Clinical examination of the lumbosacral spine 
showed normal appearance without deformity.  There was 
moderate diffuse tenderness, but no paraspinal spasm.  
Straight leg raising was positive, bilaterally, at 
60 degrees.  Range of motion showed flexion to 60 degrees, 
backward extension to 30 degrees, right and left 
lateroflexion to 30 degrees and right and left rotation to 25 
degrees.  It was noted that the veteran claimed pain and the 
inability to move beyond the above limits but that there was 
no objective evidence of either.  X-rays of the veteran's 
lumbar spine were interpreted to reveal Grade I 
spondylolisthesis of L5 on S1 with well-marked narrowing of 
the intervening disc space and spondylosis anteriorly 
consistent with chronic disc degeneration.  There was also 
moderate spondylolysis anteriorly in relation to the upper 
lumbar spine.  There was no evidence of fracture or 
destructive process.  

At his June 1995 personal hearing on appeal, the veteran 
described his history of back injury in service and the 
radiological findings and recommendations for therapy 
therein.

On VA examination in August 1995, there was tenderness over 
the right sacroiliac joint.  The posterior processes of the 
veterans spine, however, were well aligned and there was no 
noticeable deformity.  Back movements were restricted.  
Forward bending was to 30 degrees, hyperextension was to 
10 degrees and lateral bending to 10 degrees.  Pain with 
rotation was noted in the right erector muscle group and 
across the internal lumbar spine. 

When examined by VA in September 1997, the veteran complained 
of intermittent low back pain located in the midline without 
radiation to the lower extremities.  He said his pain was 
intensified by any activity and eased by rest.  Examination 
of the lumbosacral spine showed moderate diffuse tenderness, 
but no paraspinal spasm.  Straight leg raising was positive, 
bilaterally, at 40 degrees.  Range of motion showed forward 
flexion to 40 degrees, backward extension to 20 degrees, 
right and left lateral flexion to 30 degrees and right and 
left rotation to 25 degrees.  There was no objective evidence 
of pain on motion.  There was no Goldthwaite's sign.  There 
was no evidence of weakness, incoordination or excess 
fatigability.  An X-ray of the lumbar spine showed narrowing 
of the L5-S1 disc space with Grade I spondylolisthesis at 
that level and some marginal osteophytes.

The 20 percent rating in effect contemplates lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position 
and moderate limitation of motion.  For increased evaluation, 
the veteran must exhibit severe limitation of motion of the 
lumbar spine or severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  See 
Diagnostic Codes 5292 and 5295.  

VA examinations in August 1995 and September 1997 demonstrate 
that the veteran's low back disorder is primarily manifested 
by subjective complaints of pain and limitation of motion 
with forward flexion to 40 degrees on VA examination in 
September 1997.  X-rays also revealed spondylolisthesis at 
L5-S1 with narrowing of the disc space.  There is, however, 
no noticeable deformity, muscle spasm, Goldthwaite's sign 
and/or listing of the spine to the opposite side.  In 
essence, sufficient radiological and clinical findings 
indicative of the characteristics of severe lumbosacral 
strain are absent.  Further, low back motion objectively 
demonstrated does not exceed the moderate level.  The veteran 
maintains considerable range of motion as shown on recent VA 
examination, with forward flexion to 40 degrees.  Here, we 
note that the veteran asserts that he has low back pain with 
prolonged and/or intense activity.  However, examination in 
September 1997 found no objective evidence of pain on motion 
or other functional impairment such as weakness, 
incoordination or excess fatigability, which would tend to 
show the criteria for the next higher rating of 40 percent.  
Moreover, the Board notes that Diagnostic Code 5295 
contemplates characteristic pain which warrants a 10 percent 
rating.  As the veteran is in receipt of a 20 percent rating, 
it is clear that his complaints of pain have been considered 
in the evaluation currently assigned.  38 C.F.R. §§ 4.40, 
4.45.

Since the veteran's low back disorder more nearly 
approximates the criteria for a 20 percent evaluation, than 
it does a 40 percent evaluation under either of the above-
cited codes, a 20 percent evaluation is appropriately 
assigned.  38 C.F.R. § 4.7.  

C.  Left Elbow Disorder

Service medical records show that the veteran, in October 
1970, bruised the medial epicondyle of the left elbow playing 
football and was found to have joint swelling and redness.  
He was evaluated and treated for complaints of left elbow 
pain and, in 1980, was diagnosed as suffering from incidental 
lateral epicondylitis.  

On a VA examination in September 1994, examination of the 
elbow showed normal appearance without deformity.  X-rays of 
the elbows were interpreted to reveal a minimal posterior 
olecranon spur formation on the left and a mild depression of 
the anterior aspect of the articular surface of the left 
radius.  There was also arthritic narrowing of the 
radiohumeral joints, bilaterally.  

At his personal hearing on appeal in June 1995, the veteran 
said that he had pain in his elbow as well as findings of 
arthritis.

When examined by a service physician in May 1995, the 
veteran's left elbow was noted to be within normal limits, 
but to show early degenerative changes on X-ray.

Examination of the left elbow on VA examination in August 
1995 revealed normal movement and no abnormal findings.  The 
veteran was noted to have full range of motion of the elbow.

Examination of both elbows by VA in September 1997 showed no 
swelling, fluid, heat, erythema, tenderness, crepitus or 
laxity.  There was no Tinel's sign.  Range of motion, 
bilaterally, showed flexion to 140 degrees, extension to 
0 degrees, pronation to 90 degrees and supination to 85 
degrees.

As noted above, degenerative arthritis of a joint established 
by X-ray findings will be evaluated under the limitation of 
motion diagnostic code for that joint.  Where the limitation 
of motion of the joint involved is noncompensable under the 
appropriate diagnostic code for limitation of motion, a 
10 percent disability rating is appropriate for each major 
joint affected by limitation of motion.  Such noncompensable 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5206, a 10 percent evaluation is for 
assignment when forearm flexion is limited to 100 degrees and 
under Diagnostic Code 5207, a 10 percent evaluation is for 
assignment when forearm extension is limited to 45 degrees.  
Also, under Diagnostic Code 5208, a 20 percent evaluation is 
for assignment when forearm flexion is limited to 100 degrees 
and extension is limited to 45 degrees.  

When the findings of recent VA examination are compared to 
the schedular criteria for limitation of motion, it is 
apparent that the veteran does not have the limitation of 
motion necessary for a compensable evaluation under the 
applicable diagnostic codes above.

Further, while VA examination in September 1997, indicates 
that the veteran lacks 5 degrees of elbow flexion (see 
38 C.F.R. § 4.71, Plate I), there was no objective findings 
on this examination of swelling, muscle spasm or satisfactory 
evidence of painful motion such as to warrant a compensable 
rating for the veteran's left elbow under Diagnostic 
Code 5003.

Finally, the veteran's manifestations of pain and functional 
impairment primarily characterized by subjective complaints 
do not warrant a compensable evaluation under 
38 C.F.R. §§ 4.10, 4.40 and 4.45.  Essentially, the Board 
notes the examiner's findings in September 1997, do not 
indicate any objective evidence of pain on left elbow motion 
or other factors such as evidence of weakness, incoordination 
or excess fatigability, all of which were specifically 
indicated to be absent.  


ORDER

Service connection for diabetes is denied as not well 
grounded.

Service connection for an inguinal hernia is denied as not 
well grounded.

An increased evaluation for a lumbosacral strain is denied.

An increased evaluation for a left hip disorder manifested by 
arthritis is denied.

An increased (compensable) evaluation for a left elbow 
disorder manifested by arthritis is denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected right hip disorder.  The clinical evidence, 
specifically the report of VA examination in September 1997, 
discloses that the veteran is status post total right hip 
replacement.  The veteran indicated on this examination that 
he underwent a right total hip replacement during the 
pendency of his current appeal and clinical and radiological 
findings on this examination support the veteran's 
statements.

Unfortunately, the surgical and post surgical records 
relating to the veteran's right hip replacement surgery have 
not been obtained and associated with the veteran's claims 
file.  This should be accomplished before the Board enters 
its final decision.  While the record reveals that the 
veteran was previously requested by the RO to assist in 
obtaining pertinent clinical records, and his assistance was 
not been forthcoming, the veteran should be informed by the 
RO of the importance of his cooperation in this task.  He 
should be advised the duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait where he 
may or should have the information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 307 (1991).  

In view of the foregoing, this issue is being REMANDED to the 
RO for the following:

1.  The RO should again contact the 
veteran and his representative and 
request the names and addresses of all 
health care providers who have seen the 
veteran for his right hip disorder since 
May 1985 through the current date.  The 
RO, after obtaining the necessary 
authorization should then obtain all such 
records not now in the claims folder and 
associate them with the file.  In 
particular, the RO should attempt to 
obtain the records of the veteran's right 
hip surgery.  If the search for these 
records has negative results, the claims 
file should be properly documented to 
indicate the reason these records were 
not obtained.  The veteran and his 
representative should be provided with 
information concerning the requested 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998)

2.  If additional records are obtained, 
the RO should enter a decision as to 
whether an increased rating is warranted 
for the veterans right hip disorder.  If 
an increased schedular evaluation is not 
awarded, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist by obtaining additional information and to 
accord due process of law.  The Board does not intimate any 
opinion as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
